DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,14 and 24 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second end area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The use of the phrase “a second fluid flow” in line 3 of claim 14, without “a first fluid flow” in the same claim makes the claim language confusing. Where is the first fluid flow?  
Note also claim 24 with similar regard.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12 and 18 are finally rejected as best understood under 35 U.S.C. 102anticipated as being (a)(1) by Nied et al (US 2015/0174583).
Nied et al discloses in Figs. 1-2, an agitator ball mill 1 comprising horizontal grinding container 2, which has a first end area a grinding material inlet 4 and a second end area having a grinding material outlet 11, cantilever agitator shaft (see the Figs.1-2), which rotates in the grinding chamber 3 and which is equipped with agitator element 7 classifier rotor 9, which is arranged on the agitator shaft axially spaced apart from the grinding material outlet and has a rotatable rotor cage 12, as well as adjustable blades wherein the size of the intermediate spaces between the blades deflecting the grinding bodies, corresponding to a rotatable screen unit connecting to the rotating cage 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 13-14 and 25 are finally rejected under 35 U.S.C. 103 as being unpatentable over Nied et al in view of Nied et al (9,505,008), hereinafter Nied’ 008.
Nied et al discloses most of the elements of these claims but for gas inlets.
Nied’ 008 is cited to show desirability, in the relevant art, to have first and second gas inlet (where gas 9 and stream 10 enters the device) wherein the amount of gas can be controlled (col 6 lines 50-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Nied et al with the gas inlets as taught by Nied’ 008 for better product transporting from the product input all the way through the product output.
Claim 2-8, 15-17 and 21-24 are finally rejected under 35 U.S.C. 103 as being unpatentable over Nied et al in view of Nied’ 008 as applied to claims 1 and 18 and further in view of Bishop et al (5,474,237).
Modified device of Nied et al discloses most of the elements of these claim but may not disclose the specific shape of the separating device (although, the applicant drawing and the Nied et 
Bishop et al is cited to show desirability, in the relevant art, to provide a ball mill with a classifier 20 wherein one end has a smaller diameter than the other end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further replace the classifier in modified device of Nied et al with the classifier as taught by Bishop et al since they are alternate types of classifier which will perform the same function, if one is replaced with the other. With respect to attachment means/fingers or the size of the screen, these limitations would have been obvious modifications by one skilled in the art once the basic apparatus was known as in modified device of Nied et al. especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Nied et al, because the changes does not appear to provide any unexpected result.
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-18 and 21-25have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the dependent claims have not been separately argued such that their patentability stands or falls with the parent claims. 
Also, the examiner's statement of Official notice in a prior Office action was nottraversed and the common knowledge was taken to be admitted prior art. See MPEP2144.03. 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725